Green J.
delivered the opinion of the court.
This suit was brought upon a note before a justice of the peace. Judgment was given for principal and interest, amounting to more than one hundred dollars. The judgment was rendered by the justice on the 6th of December, 1834, and on the 28th of the same month, two justices of the peace granted a certiorari to take the case into the circuit court; a motion was made to dismiss the certiorari, .which the court refused to do. The cause was tried, and a verdict was rendered for one hundred and seven dollars and thirteen cents. The plaintiff offered to remit two dollars and fifty cents of the justices judgment, which would have reduced it below one hundred dollars; but this was not done. After the verdict was rendered, a remittur was entered for two dollars and fifty cents, and judgment was rendered for one hundred and four dollars sixty-three cents, from which judgment, thé defendant appealed to this court.
1. The justice had .no jurisdiction of this case, and consequently, the circuit court had no authority to give the judgment. The plaintiff could not, by remitting part of the verdict, give the court jurisdiction.
2. The certiorari should have been dismissed. The act of 1833, c. 65, §2, does not extend the time within which two justices may grant a certiorari, and more than twenty days having elapsed after the rendition of the judgment; before the *33action of the two justices, they had no authority to grant the Certiorari. The circuit court could not, therefore, by this ... J unauthorized act of the justices, acquire jurisdiction of the cause. Vanleer vs. Johnson, 7 Yerg. Rep. As there has been error against both parties, the costs will be divided. Up to the time of the trial in the circuit court, the error of that court had been against the defendants in error; they will, therefore, recover the costs up to that time. In rendering die verdict and judgment, the circuit court erred against the plaintiff in error, who will recover the costs ol this court, and of the judgment of the circuit court. Let the judgment be reversed, and proceeding to render such judgment as the circuit court ought to have given, dismiss the certiorari.
Judgment reversed.